Citation Nr: 1207006	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in October 2009.  A transcript of that hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of that hearing is associated with the claims file.  Additional evidence consisting of a November 2011 private audiology evaluation was submitted at the November 2011 Videoconference hearing accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  Service connection is in effect for hearing loss in the right ear only.  In the absence of complete deafness in the left ear it is considered normal for rating purposes.

3.  The Veteran's right ear hearing loss was no worse than Level I at any time during the claim.

CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 

In this case, VCAA notice was provided in a May 2007 letter, issued prior to the decision on appeal.  That letter advised the Veteran of what information and evidence is needed to substantiate his claim for increased compensation for the claimed disability, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  Similar information was also provided in a January 2009 letter.  The May 2007 and January 2009 letters further explained how VA determines effective dates and the types of evidence which impacts such determination.  The January 2009 letter further advised the Veteran to submit evidence showing that the claimed condition had worsened, to include records from medical providers, statements from others who could describe their observations of his disability levels, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  The claims were last readjudicated in November 2009.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, at the November 2011 videoconference hearing, the Veteran confirmed that all identified private and VA treatment records have been obtained and there is no indication of the existence of additional evidence to substantiate the claims.  

In addition, in April 2009, the Veteran was afforded a VA audiology examination in connection with this claim.  38 C.F.R. § 3.159(c) (4) (2011).  The examiner provided the numeric audiometric test results, with further comment on the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  There are also a private audiograms on file dated in May 2007 and November 2011 in graph form with numeric test results.  The most recent November 2011 audiogram also contains speech a discrimination score, but it is not clear whether the score were obtained using the Maryland CNC test.  In Savage v. Shinseki, 24 Vet. App. 259 (2011) the Court held that the Board must either seek clarification of a private medical examination report or explain why such clarification is not needed if a private medical examination is unclear or insufficient.  Here, keeping in mind that the private evaluation reports are rendered inadequate for rating purposes if the word discrimination scores are not considered, affording the benefit of the doubt, the Board will assume that the word discrimination scores were obtained using the Maryland CNC test.  38 C.F.R. §§ 3.102; 4.85(a).  Further, as discussed below, the results do not indicate any basis to change the rating.  Thus, the Board finds that both the April 2009 VA audiology examination report and the November 2011 private audiology evaluation report are adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

The Board acknowledges that the Veteran testified at the November 2011 Videoconference hearing that his right ear hearing loss seems to have worsened since the most recent VA audiology examination dated in April 2009.  However, the Board finds that a remand for a new VA audiology examination to determine the current severity of the Veteran's right ear hearing loss is not necessary in light of the additional medical evidence submitted by the Veteran at the November 2011 hearing which included a recent private audiology evaluation dated in November 2011 which demonstrates the current severity of the Veteran's hearing loss in the right ear.   


As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA audiology examination and private audiology evaluations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Historically, service connection was awarded for right ear hearing loss by a February 1994 Board decision.  The current appeal stems from a March 2007 claim for a compensable disability rating for right ear hearing loss.  Specifically, the Veteran contends that he is entitled to a compensable disability rating for right ear hearing loss because since the noncompensable evaluation was assigned, his right ear hearing loss has worsened.  He asserts that right ear hearing loss was sustained during his active service and it continues to present difficulties and annoyances in his occupational and daily life for which he feels that he should be compensated.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

Evaluations of unilateral defective hearing range from noncompensable to 10 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation of I for hearing impairment as long as there is not complete deafness in that ear.  38 C.F.R. § 4.85(f). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. 

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the current case, VA audiology treatment notes show that in February 2007, the Veteran complained of increased difficulty understanding conversations.  Audiogram testing was performed, however, the results are not associated with the claims folder.  The audiologist noted that puretone thresholds in the right ear were within normal limits through 3000 Hertz, with mild sensorineural hearing loss at 4000 Hertz, normal hearing at 6000 Hertz and moderate sensorineural haring loss at 8000 Hertz.  In addition, word recognition was 100 percent in the right ear.  Due to asymmetry in hearing in the right ear at 4000 and 8000 Hertz, it was recommended that the Veteran undergo Brainstem Auditory Evoked Response (BAER) testing.  

In March 2007, a VA audiology treatment note shows that BAER testing was performed with essentially normal results which were not consistent with retrocochlear pathology.  The Veteran was not a candidate for bilateral hearing aids, however, annual testing was recommended to monitor asymmetry in hearing.  

In May 2007, the Veteran underwent a private audiology evaluation.  It does not appear that speech audiometry using the Maryland CNC word list was performed, however, puretone thresholds, in decibels, were as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
10
15
10
45

In June 2007, a VA audiology treatment note showed that hearing in the Veteran's right ear was normal from 250 through 3000 Hertz which sloped to moderate sensorineural hearing loss at 4000 Hertz, improved to only a mild loss at 6000 Hertz, and then sloped to moderately-severe loss at 8000 Hertz.  His word recognition score remained at 100 percent in the right ear at 55 decibels.

In July 2007, the Veteran submitted a statement indicating that the audiologist who performed the private audiology evaluation in May 2007 indicated that there was a hearing aid available for his right ear hearing loss.  He stated that based on the facts of "this type of hearing loss," he should receive a compensable evaluation because his right ear hearing loss is due to noise exposure endured during active service.  

In April 2009, the Veteran underwent a VA audiology examination.  He complained that his greatest difficulty was "hearing certain words."  Puretone thresholds, in decibels, were as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
10
5
20
55

The Veteran's right ear puretone threshold average was 24 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner diagnosed high frequency moderately-severe sensorineural hearing loss in the right ear only.

Applying the results from the April 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear.  Where hearing loss is at Level I in the service-connected ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2011).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

In October 2009, the Veteran testified at a hearing at the RO.  The Veteran acknowledged that his last VA audiology examination was in April 2009.  He stated that within the past year he has noticed that he has had to ask people to repeat themselves more frequently.  He stated that he was employed doing customer service and communications for a real estate company which required him to frequently communicate via telephone.  During the last year, it has become increasingly difficult to communicate via telephone because sometimes he has to read lips to determine what is being said and the ability to do that is lost in telephone communications which caused him significant worry.  He stated that he has been told by his treating audiologist in the past that he could use a hearing aid.  He affirmed that all private audiology treatment records and evaluations had been submitted to VA for consideration.  The RO personnel offered to schedule the Veteran for a VA audiology examination to determine the current severity of his hearing loss, however, he instead requested that the record be held open for 30 days so he could undergo an additional private audiology evaluation and submit the results.

In November 2011, the Veteran testified at a Videoconference hearing before he undersigned Veterans Law Judge.  At the hearing, the Veteran submitted a private audiology evaluation also dated in November 2011.  The Veteran testified that hearing loss in his right ear seems to have worsened since the last VA audiology examination in April 2009.  Specifically, the following complaints were noted regarding hearing loss in the right ear:  difficulty hearing in the presence of background noise; difficulty understanding certain languages; having to ask people to repeat certain words and letters that he is unable to make out on a more frequent basis and which was reportedly confirmed upon undergoing a private audiology evaluation in November 2011 due to an inability to pick out certain words and letters; and an inability to communicate via telephone with his right ear because he cannot hear when he is talking.  Occupationally, the Veteran stated that hearing loss in his right ear makes it difficult for him to hear people at work depending on which side of him they are on.  However, he denied receiving any special accommodations at work and he was unsure if he had been denied any promotions due to hearing loss.  He stated that his employer is aware that he has hearing loss due to military service and is very understanding and accommodating regarding hearing loss.  He stated that hearing in his left ear seems okay with the exception of ringing.  He stated that 2 separate past audiologists have indicated a hearing aid may help with the noise and ringing in his ears.  The Veteran again confirmed that all private audiology treatment records and evaluations had been submitted into the record for VA review.  

As noted, in November 2011, the Veteran underwent a private audiology evaluation.  Puretone thresholds, in decibels, were as follows:  



HERTZ


1000
2000
3000
4000
RIGHT
10
20
15
50

The Veteran's right ear puretone threshold average was 24 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear at 60 decibels which was the most comfortable listening level in the right ear.  

Applying the results from the November 2011 private audiology evaluation to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear.  Where hearing loss is at Level I in the service-connected ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2011).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

Following a review of the evidence outlined above, the Board finds that the findings on audiometric examinations indicated above do not show that the Veteran is entitled to a compensable schedular evaluation for right ear hearing loss at anytime during the claim.  As stated previously, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of the puretone threshold average and speech discrimination.  Because the objective findings on audiological testing are the only evidence taken into account when determining the disability rating for hearing loss, the Board finds that the objective examinations are more probative than the Veteran's lay contentions as to the extent of his right ear hearing loss.  The Board also points out that in cases such as this, VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Accordingly, the Board finds that the currently assigned noncompensable evaluation for right ear hearing loss is appropriate for the entire rating period. 

The Board acknowledges that the puretone values from the February, March and June 2007 VA audiology consultations are not of record.  However, the Board finds that a remand to obtain the associated puretone values from those consultations is unnecessary in light of the subsequent audiology examinations and evaluations of record, dating as recently as November 2011, which do not contain values indicative of a compensable evaluation for right ear hearing loss.  Indeed, in order for the Veteran to obtain the next higher 10 percent rating for unilateral hearing loss in the right ear, right ear hearing loss must be a level X which would require a puretone threshold average of 98+ in the right ear with speech discrimination scores of 50 or lower.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life and occupational activities, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Further, while he reported some difficulty hearing at work, he has not missed time and there is no indication of any special accommodations secondary to the hearing loss in one ear.  The findings on the objective examinations are more probative than the lay contentions as to the extent of his left ear hearing loss.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In summary, the audiological examinations have uniformly shown average decibel loss and word recognition scores which correspond with the currently assigned noncompensable rating.  He has significant hearing loss above the conversational range, but this does not enter into the rating assigned.  He has a separate compensable rating for tinnitus.  Accordingly, the competent medical evidence of record fails to demonstrate that compensable rating is warranted for the Veteran's service-connected right ear hearing loss at any point during the course of the claim and the currently assigned 0 percent evaluation is appropriate for the entire period.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, entitlement to a compensable rating for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a compensable rating for right ear hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


